Citation Nr: 0736860	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-40 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of a right knee injury.

2.  Entitlement to a rating in excess of 30 percent for a 
splenectomy.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel
			



INTRODUCTION

The veteran served on active duty from July 1972 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran currently experiences severe instability in 
his right knee.  

3.  The veteran currently experiences constant pain in his 
right knee that decreases his range of motion.  

4.  The veteran's flexion is 0 to 90 degrees and painful.  

5.  The veteran has degenerative joint disease of the right 
knee.  

6.  The veteran experiences no residuals attributable to his 
in-service splenectomy.



CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 30 percent for right 
knee instability are not met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Code 5257 (2007).

2. Criteria for a separate 10 percent initial rating for 
right knee degenerative joint disease have been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003 (2007).

3.  Criteria for a rating in excess of 30 percent for 
residuals of removal of the veteran's spleen are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.951, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.117, Diagnostic Code 7706 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In a letter dated in May 2005, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims for increased ratings, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial May 2005 notice was given prior to the 
appealed AOJ decision, dated in August 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disabilities, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  
Therefore, the Board now turns to the merits of the veteran's 
claims.  

The veteran seeks increased ratings for residuals of his 
service-connected right knee injury and for his service-
connected splenectomy, each currently evaluated at 
30 percent. 

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Right knee injury

The veteran's right knee disability has been evaluated as 30 
percent disabling using the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which allows for the assignment of 
ratings based on knee impairment with evidence of recurrent 
subluxation or lateral instability.  Specifically, a 10 
percent evaluation is assigned when the impairment due to 
subluxation or instability is deemed to be slight, a 20 
percent evaluation is assigned when the impairment is 
moderate, and a 30 percent evaluation is assigned when the 
impairment is deemed to be severe due to recurrent 
subluxation or lateral instability.

Knee impairments may also be evaluated based on limitation of 
motion, dislocated or removed cartilage, nonunion and/or 
malunion of the tibia and fibula, or the presence of genu 
recurvatum.  Diagnostic Code 5262 allows for the assignment 
of ratings upon a showing of impairment of the tibia and 
fibula.  Specifically, a 10 percent rating is assigned when 
there is malunion with slight knee or ankle disability, a 20 
percent rating is assigned when there is evidence of moderate 
knee or ankle disability, and a 30 percent rating is assigned 
when there is evidence of marked knee or ankle disability.  A 
40 percent rating may be assigned under Diagnostic Code 5262 
when there is evidence of nonunion of the tibia and fibula 
with loose motion.

VA treatment records, dated from November 2005 to December 
2006, reflect the veteran's complaints of right knee pain and 
the recommendation that he undergo a total knee replacement.  

Upon a July 2007 VA examination, the veteran was diagnosed as 
having degenerative joint disease and decreased range of 
motion, secondary to pain, in the right knee.  His 
degenerative joint disease was diagnosed after reviewing x-
rays of his right knee.  The veteran had obvious effusion.  
His right-knee flexion was 90 degrees with pain and 0 degrees 
of extension.  The examiner noted subpatellar crepitation and 
joint-line tenderness.  He was further noted to have 
embossing of the distal femur and proximal tibia.  
Additionally, no change in range of motion, coordination, 
fatigue, endurance or pain level was found with repetitive 
motions.  

The veteran is currently assigned the highest rating 
allowable under Diagnostic Code 5257 and as noted below, 
there is no evidence to refer this case to the Director of 
Compensation and Pension for extraschedular review.  Further, 
there is no evidence to support a disability rating under 
Diagnostic Code 5262 for impairment of the tibia and fibula.  

The Board notes at this juncture that when rating a knee 
disability under Diagnostic Code 5257, a separate rating may 
be assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
when there is evidence of additional disability due to 
limitation of motion.  See General Counsel Precedent Opinion 
23-97 (July 1, 1997) (VAOPGCPREC 23-97).  Diagnostic Code 
5003 allows for rating disabilities of the joints by the 
level of limitation of motion when there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  In order for a separate rating to be assigned, 
there must be evidence of additional disability not already 
considered in evaluating the disability under Diagnostic Code 
5257 in order to avoid pyramiding as per 38 C.F.R. § 4.14.

The evidence shows that the veteran has limited and painful 
motion in the right knee that does not reach a compensable 
level under the limitation of motion diagnostic codes.  And, 
there is x-ray evidence of degenerative joint disease in the 
right knee.  Thus, when resolving all doubt in the veteran's 
favor, the Board finds that a separate 10 percent rating for 
painful and limited motion in the right knee is appropriate 
under Diagnostic Code 5003.  This is not considered 
pyramiding as the 30 percent rating assigned is based on 
instability and not on painful motion.  As such, the 
veteran's right knee disability is most appropriately rated 
by assigning both a 30 percent rating under Diagnostic Code 
5257 and a 10 percent rating under Diagnostic Code 5003.  
There is no avenue for which to assign higher ratings on a 
schedular basis. 

Splenectomy

The veteran's splenectomy has been evaluated as 30 percent 
disabling using the criteria of 38 C.F.R. § 4.117, Diagnostic 
Code 7706.  Under this diagnostic code, a maximum 20 percent 
evaluation is assigned for removal of the spleen.  A note in 
connection with this diagnostic code provides that 
complications, such as systematic infections with 
encapsulated bacteria, are rated separately. 

The Board notes that the veteran has a 30 percent disability 
rating for this condition since January 29, 1979.  Since that 
time, the evaluation for this condition under the diagnostic 
code has changed.  Under the rating criteria in effect prior 
to September 1995, a 30 percent evaluation was assigned for 
the removal of the spleen to include complications.  Under 
the current criteria, a maximum 20 percent is assigned for 
loss of the spleen, and any complications are evaluated 
separately.  38 C.F.R. § 4.117, Diagnostic Code 7706 (1995, 
2007).

Upon a July 2007 VA examination, the veteran was assessed as 
having no present residuals from his in-service splenectomy 
except for pain in the upper left quadrant of his abdomen.  
The examiner noted that this pain was less likely than not 
secondary to his service-connected splenectomy.  The veteran 
was noted to have no history of sepsis or thrombocytosis.  He 
denied any past infections or overwhelming sepsis.  Upon lab 
tests, the examiner noted that the veteran's platelet counts 
were within a normal range.  He was found to have mild 
lymphosytosis and monocytosis and was evaluated by a 
hematologist and an oncologist.  After a flow cytometry was 
performed, there was no immunophenotypic evidence of acute 
leukemia or lymphoproliferative disorder in the veteran's 
peripheral blood.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 30 percent disabling under Diagnostic Code 7706 is 
not warranted.  The veteran's current 30 percent rating is 
over the maximum 20 percent rating prescribed under 
Diagnostic Code 7706.  As the 30 percent rating has been 
continuously in effect for more than 20 years, it is 
protected.  38 C.F.R. § 3.951(b) (2007).  Under 38 C.F.R. § 
3.951, a disability rating which has been continuously rated 
at or above any evaluation of disability for 20 or more years 
will not be reduced except upon a showing of fraud. As there 
is no evidence of any complications from the removal of the 
spleen that may be treated separately for purposes of 
additional evaluation, the veteran's request for an increased 
rating cannot be granted.

Extraschedular ratings 

The veteran does not assert that he is totally unemployable 
because of his service-connected right knee disability and 
splenectomy, nor has he identified any specific factors which 
may be considered to be exceptional or unusual in light of 
VA's schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for treatment of his right knee disability 
and the residuals of his in-service splenectomy.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. § 4.1 specifically states, "Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, because there is no 
evidence of the veteran requiring frequent periods of 
hospitalizations due to his right knee disability and in-
service splenectomy, the Board finds that the 30 percent 
respective evaluations currently assigned adequately reflect 
the clinically established impairment experienced by the 
veteran.  In the absence of requisite factors, the criteria 
for submission for assignment of an extraschedular rating for 
these disabilities pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer these claims to the 
Director of Compensation and Pension for extraschedular 
review.









	(CONTINUED ON NEXT PAGE)




ORDER

A rating higher than 30 percent for right knee disability is 
denied.

A separate initial rating of 10 percent for degenerative 
joint disease of the right knee is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

A rating higher than 30 percent for a splenectomy is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


